DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
Response to Amendment
Applicant’s amendments with respect to claims filed on 09/28/2022 have been entered.  Claims 1-2, 4-13 and 16 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  Claim 3 and 14-15 have been canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton (Pub. No. 2017/0296751).
Regarding claim 1, Newton et al. teaches a cartridge holder assembly (10/14, Figs. 1-6) comprising:  a cartridge holder (10, see Figs. 2) and therein enclosed a cartridge (14, Fig. 2) forming the cartridge holder assembly (10/14), the cartridge hold comprising a distal portion (distal portion, Fig. 5 below) and a proximal portion (proximal portion, Fig. 5 below), the enclosed cartridge (14, Fig. 2) defining a longitudinal axis (vertical longitudinal axis of 14) and comprising a generally cylindrical main portion (see body of 14 being cylindrical), a distal outlet portion (distal outlet portion, Fig. 2A below) having a neck portion (neck portion, Fig. 2A below) with a circumferential shoulder portion (shoulder portion, Fig. 2A below), and a proximal portion (proximal portion, Fig. 2 below) having an opening (opening of proximal portion that permits 18 to be inserted within 14) surrounded by a circumferential rim (proximal edge of 14, see Fig. 2 below the Examiner has interpreted rim as an edge), the distal portion (see Fig. 5 below) comprising a distal support structure (30/32, see Figs. 2A and 4-5) engaging the cartridge neck portion (see Fig. 2A, it should be noted that all of the components of the device are either directly or indirectly engaged) and being adapted to support the cartridge against movement in a distal direction (see [0027]), and the proximal portion (see Fig. 5 below) comprising a proximal support structure (38, Fig. 4) engaging the cartridge circumferential rim (proximal edge, Fig. 2 below, it should be noted that all of the components of the device are either directly or indirectly engaged), and being adapted to support the cartridge against movement in a proximal direction (see [0033], where 14 is snugly radially secured within 10), but does not specifically teach wherein the proximal support structure is elastically deformed only, and the distal support structure is plastically deformed.  However, Newton teaches various embodiments of elements 32 and 38 including element 32 being elastically deformed (see [0031]) and element 38 being similar to element 32 where element 32 may also be formed to be fully plastically deformed (see [0031] and [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Newton by forming element 38 to be fully elastically deformed (see [0031] and [0033]) and element 32 to be plastically deformed (see [0031]) as taught by Newton because Newton teaches that elements 32 and 38 can have such properties while still performing their intended function ([0031] and [0033]).  Further, Newton teaches that changes may be made to the device (see [0042]).  Further, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art. 





Annotated Fig. 2
Annotated Fig. 2A

[AltContent: textbox (rim)][AltContent: arrow]
    PNG
    media_image1.png
    235
    345
    media_image1.png
    Greyscale


[AltContent: textbox (distal outlet)]
[AltContent: arrow][AltContent: textbox (circumferential shoulder)][AltContent: arrow][AltContent: textbox (neck portion)][AltContent: ]
    PNG
    media_image2.png
    334
    402
    media_image2.png
    Greyscale



Examiner’s Annotated Fig. 5
Examiner’s Annotated Fig. 5
[AltContent: textbox (proximal cartridge holder
portion)][AltContent: textbox (distal cartridge holder
portion)][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    533
    199
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (proximal free edge)]

    PNG
    media_image4.png
    386
    542
    media_image4.png
    Greyscale



Regarding claim 2, Newton et al. teaches wherein the proximal support structure (38) essentially is non-deformed (see [0033], see where 38 may be tapered; hence, 38 is essentially non-deformed).  
Regarding claim 4, Newton et al. teaches wherein the proximal support structure (38) is in the form of a number of axially oriented rib portions (see Fig. 4) adapted to engage a portion of the circumferential rim (portion of the edge of 14, see Fig. 2 above) of the enclosed cartridge (14, it should be noted that all of the components of the device are either directly or indirectly engaged).  
Regarding claim 5, Newton et al. teaches wherein the proximal support structure (38) is in the form of a number of circumferential segments (see Fig. 4) adapted to engage a circumferential rim portion (portion of the edge of 14, see Fig. 2 above) of the enclosed cartridge (14, it should be noted that all of the components of the device are either directly or indirectly engaged).  
Regarding claim 6, Newton et al. teaches wherein the distal support structure (30/32) is formed integrally with the cartridge holder distal portion of the cartridge holder assembly (distal portion of cartridge holder, Fig. 5 and Fig. 5 above) and/or the proximal support structure is formed integrally with the proximal portion of the cartridge holder assembly.  
Regarding claim 7, Newton et al. teaches wherein the cartridge holder distal portion and cartridge holder proximal portion (see Fig. 5 above) of the cartridge holder assembly are non-removably connected to each other (see Fig. 5 above).  
Regarding claim 8, Newton et al. teaches wherein the cartridge holder distal portion of the cartridge holder assembly (see Fig. 5 above) comprises a tubular main portion (10c, Fig. 3) in which the cylindrical main portion of the cartridge (14) is arranged (see Fig. 2).  
Regarding claim 9, Newton et al. teaches wherein the cartridge holder assembly (12) is generally cylindrical (see Fig. 1 illustrating 12 as cylindrical).  
Regarding claim 10, Newton et al. teaches wherein the cartridge (14) is manufactured from glass (see [0023]).  
Regarding claim 11, Newton et al. teaches wherein the cartridge holder proximal portion (see Fig. 5 above) comprises a threaded bore (36, Fig. 3).  
Regarding claim 12, Newton et al. the cartridge holder assembly as in claim 1 (see rejection of claim 1 above) forming part of a drug delivery device (12, Fig. 1), the drug delivery device (12) comprising: - a drug expelling structure (18, Fig. 2) for expelling a set dose from the cartridge (14, see [0024]).  
Regarding claim 13, Newton et al. the drug delivery device (12) further comprising a dose setting structure (20, Fig. 2, it is the Examiner’s position that 20 is a dose setting structure as a result of a dose being set based on how far the plunger is moved).  
Regarding claim 16, Newton et al. teaches wherein the distal support structure (30/32) is in the form of a number of axially oriented rib portions (30/32) each comprising a proximal free edge (side proximal edge of 30 and 32, see Fig. 5 below) adapted to engage the cartridge shoulder portion (see Fig. 2A, it is also the Examiner’s position that 32 indirectly engages the shoulder portion as a result all of the components of the device being either directly or indirectly engaged), at least a portion of the proximal free edge being deformed (see Figs. 2A and 5 and [0027]).
Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive.
Regarding Newton applicant argues that retainer 10 is not the most relevant item to compare to Applicant’s claimed device and deformable members 30 and 32 of Newton should be looked at as Newton provides a solution in which the cap of the cartridge assembly is held in place by the deformable members 30 and 32 engaging the distal top surface 26a respectively the bottom surface 26b of the cap 26.  Applicant states that this concept appears to be essential to Newton, in Fig. 2 in which the proximal end of the cartridge is not supported at al.  In addition, applicant states that element 38 neither provides axial support nor do they plastically deform let alone engage the cartridge shoulders and they are elastically deformed only.
Applicant also argues that Newton provides a solution in which the cap of the cartridge assembly is held in place by the deformable members 30 and 32 engaging the distal top surface 26a the bottom surface 25b of cap 26 and it would be against the entire teaching of Newton to modify the cartridge holder from a “cap-holding” to a “cartridge holding” structure to arrive at claim 1.  Applicant further states that Newton discloses the deformable rib members 32 engaging the top surface of the cap as “crush” structure which can only be interpreted as plastically deformed and there is no disclosure that the flexible finger member 30 serve to grip below the cap should be plastically deformed and from Fig. 2A it appears that the axially merely support the cap and if they are deformed in this position it would be elastically and in a radial direction. 
In conclusion, applicant states that Newton teaches that a cartridge should be held axially in place by gripping the cap member; Newton fails to disclose a proximal support for the cartridge corresponding to the circumferential rim, to provide such a structure would require a general redesign of the disclosed drug delivery device; Newton fails to disclose a plasticly deformed supporting structure engaging the glass cartridge, let alone the shoulder portion. Newton fails to disclose support structure in the form of a number of axially oriented rib portions each comprising a proximal free edge adapted to engage the cartridge shoulder portion, at least a portion of the edge being deformed and for these reasons it would not have been obvious to modify Newton to arrive at the claimed invention. 
The Examiner respectfully disagrees.
First it should be noted that while applicant argues that Newton is a “cap holding device” and the claimed invention is a “cartridge holding device” it should be noted that the device 12 taught by Newton has an outer body formed by 10 and 22 and both elements 10 and 22 hold 14 which is the cartridge (see Fig. 2); hence, it is the Examiner’s position that Newton is a “cartridge holding device.” It should be noted that the rejection of the claims is not in any way saying that Newton’s concept, as applicant argues, is not essential to Newton but rather the rejection is based on Newton teaching all of the structural limitations of the claimed invention.	Regarding applicant’s arguments that element 32 can only be interpreted as plastically deformed is against the teachings of Newton.  In paragraph [0031] Newton teaches that elements 32 may plastically deform or may plastically and elastically deform; hence, it is unclear how applicant is arriving at a conclusion that elements 32 can only plastically deform when Newton teaches something different. Further, it is the Examiner’s position that it is not clear how it can be ascertained from Fig. 2A that elements 30 are only elastically deformed.  In addition, it should be noted that the distal support structure is referenced as (30/32) and at least element 32 is plastically deformed.  
Regarding applicant’s argument that Newton does not teach a proximal support for the cartridge corresponding to the circumferential rim it should be noted that such feature is not claimed.  It should be noted that claim 1 recites “a proximal support structure engaging the cartridge circumferential rim and being adapted to support the cartridge against movement in a proximal direction” and it is the Examiner’s position that elements 38 indirectly engage the rim as a result of all of the components of the device being either in direct or indirect engagement.  
Further, it should be noted that Fig. 4 of Newton illustrates elements 38 axially extending into the lumen of 10; further, Newton teaches that elements 38 engage the outer sidewall of the cartridge 14; hence, it is the Examiner’s position that elements 38 provide some form of axial support to cartridge 14.  Further, the rejection is not based on elements 38 plastically deforming; elements 38 are referenced as the proximal support structure and are modified in the rejection to only elastically deform (see rejection above); hence, it is not clear why applicant is arguing that elements 38 do not plastically deform.  Finally, it should be noted that all of the elements of the device in Fig. 1 of Newton are either in direct or indirect engagement; and it is the Examiner’s position that elements 38 indirectly engage the cartridge shoulders.  Seemingly applicant is arguing that elements 38 do not directly engage the cartridge shoulder; however, such limitations are not being claimed.  In addition, it is the Examiner’s position that all of the components in Fig. 1 of Newton are either directly or indirectly engaged and the circumferential rim in Fig. 2 below is in indirect engagement with elements 38.  Further, Newton teaches that elements 38 engage the outer sidewall of the cartridge 14; hence, it is the Examiner’s position that elements 38 provide some form of axial support to cartridge 14.
Regarding applicants argument that Newton fails to disclose support structure in the form of a number of axially oriented rib portions each comprising a proximal free edge adapted to engage the cartridge shoulder portion; it is the Examiner’s position that annotated Fig. 5 above illustrates the plurality of ribs having a proximal free edge and as previously stated all of the components in Fig. 1 of Newton are either directly or indirectly engaged and the distal support structure was referenced as 30/32 and element 30 directly engages the shoulder of the cartridge while element 32 indirectly engages the shoulder of the cartridge and plastically deforms.  Further, element 38 was referenced as the proximal support structure and element 38 indirectly engages the cartridge shoulder and is modified to elastically deform based on the teachings of Newton.
For the aforementioned reasons the Examiner maintains that Newton teaches the structural limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783